internal_revenue_service number release date index number ------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb hw plr-111415-13 date date legend statute -------------------------------------------------------------- taxpayer ------------------- --------------------------- employer --------------------------------------------------------- dear ------------- this is in reply to the letter dated date submitted on your behalf requesting a ruling with respect to whether certain disability payments you receive are excludable from gross_income under sec_104 of the internal_revenue_code the code taxpayer was injured while employed as a police sergeant taxpayer’s application_for duty disability_income was approved and he was medically separated from employment employer informed taxpayer that he must elect to receive either retirement income or disability_income taxpayer elected the retirement income amount because it exceeds the disability_income amount section of the statute provides upon retirement of any member for service-connected disability he shall receive an annual allowance payable in monthly installments equal to one-half of his final compensation notwithstanding any other provision of this chapter any member upon retirement for service-connected disability shall receive a current service pension or a current service pension combined with a prior service plr-111415-13 pension purchased by the contributions of the county or district sufficient which when added to the service retirement annuity will equal one-half of his final compensation or if qualified for a service retirement he shall receive his service retirement allowance if such allowance is greater but in no event shall it exceed the limitation as set forth in section as it now reads or may hereafter be amended to read the provisions of this section shall also apply to any employee who becomes disabled for service connected causes prior to the first day of the calendar month when he would normally become a member sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts if benefits are computed by a formula that does not refer to the employee's age length of service or prior contributions and are provided to a class that is restricted to employees with service-incurred injuries sickness or death then the statute under which the benefits are paid qualifies as a statute in the nature of a workmen's_compensation_act see revrul_80_84 1980_1_cb_35 revrul_83_77 1983_1_cb_37 revrul_80_44 1980_1_cb_34 the fact that the amount received is based on a percentage of the employee's salary on the date of the disability does not disqualify the payment from qualifying as one in the nature of workmen's_compensation see revrul_68_10 1968_1_cb_50 under section of the statute if an employee receiving an allowance because of a service-connected disability is also qualified for a service retirement the plr-111415-13 employee may receive the service retirement allowance if the allowance is greater the amount equal to the member’s service-connected disability allowance one-half of the member’s final compensation is excludable under sec_104 of the code benefits received by a member pursuant to section of the statute in excess of percent of the member’s final compensation are not excludable under sec_104 because they are based upon age and years_of_service see revrul_85_104 1985_2_cb_52 based on the information submitted and authorities cited above we conclude that the portion of taxpayer’s retirement income equal to his service connected disability allowance one-half of taxpayer’s final compensation is excludable from gross_income under sec_104 of the code any amount in excess of percent of taxpayer’s final compensation is not excludable under sec_104 of the code because such amount is based upon age and years_of_service no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than as specifically stated above this ruling letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
